                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                          Minute Entry
Hearing Information:
                         Debtor:   RICHARD PAUL & BELINDA GAIL BROWN
                  Case Number:     2:18-BK-00723-DPC          Chapter: 7

          Date / Time / Room:      TUESDAY, MAY 28, 2019 11:00 AM 6TH FLOOR #603

         Bankruptcy Judge:         DANIEL P. COLLINS
               Courtroom Clerk:    RHONDA VAUGHAN
                Reporter / ECR:    RENEE BRYANT                                                        0.00


Matters:
       1) ADV: 2-18-00057
              K.A. FUCIARELLI & THE FUCIARELLI GROUP, LLC vs RICHARD PAUL BROWN & BELINDA GAIL
              BROWN
              FINAL PRETRIAL CONFERENCE
              R / M #:   81 / 0

       2) ADV: 2-18-00057
              K.A. Fuciarelli & The Fuciarelli Group, LLC vs Richard Paul Brown & Belinda Gail Brown
              HEARING CONCERNING THE DEFENDANT'S DISCOVERY RESPONSES AND DOCUMENTS DELIVERED TO
              THIS COURT (The Court invites the Department of Justice to appear in person
              or telephonically at this hearing. Arrangements for a telephonic appearance may be made
              by contacting Courtroom Deputy Rhonda Vaughan at 602-682-4228.
              R / M #: 111 / 0



Appearances:

        RICHARD G. HIMELRICK, ATTORNEY FOR K.A. FUCIARELLI, THE FUCIARELLI
        GROUP, LLC, K.A. FUCIARELLI
        JAMES ST. PIERRE CHRISTIAN, ATTORNEY FOR K.A. FUCIARELLI, K.A.
        FUCIARELLI, THE FUCIARELLI GROUP, LLC
        CHRIS D. BARSKI, ATTORNEY FOR RICHARD PAUL BROWN, BELINDA GAIL
        BROWN
        RAPHAEL GOMEZ, ATTORNEY FOR U. S. DEPARTMENT OF JUSTICE




    Case 2:18-ap-00057-DPC                   Doc 114 Filed 05/28/19 Entered 05/29/19 07:46:17 Desc
Page 1 of 2                                                                              05/29/2019 7:46:05AM
                                              Main Document Page 1 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
(continue)...   2:18-BK-00723-DPC     TUESDAY, MAY 28, 2019 11:00 AM


Proceedings:                                                                                1.00


          Mr. Gomez requests the Court allow an in-chambers discussion relating to what
          has been provided and what he is prepared to provide.

          Mr. Himelrick agrees it is appropriate to go off the record and to have a
          discussion in chambers.

          Mr. Barski agrees it is acceptable to go off the record and to meet in chambers
          with Mr. Gomez.

          After an in-chambers discussion with counsel the Court goes back on the record
          at 1:20 p.m.

          COURT: IT IS ORDERED VACATING THE JUNE 27, 2019, TRIAL AND SETTING A
          STATUS HEARING/PRETRIAL CONFERENCE ON JUNE 27, 2019, AT 11:00 A. M.




      Case 2:18-ap-00057-DPC          Doc 114 Filed 05/28/19 Entered 05/29/19 07:46:17 Desc
Page 2 of 2                                                                       05/29/2019 7:46:05AM
                                       Main Document Page 2 of 2
